455 F.2d 522
David A. SMITH, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-2974 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 3, 1972.

Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 In these habeas proceedings, the appellant has contended that his conviction was invalid on grounds that: (1) during his trial favorable evidence was suppressed and he was denied his right to compulsory process because he was not allowed to call his co-indictees to testify on his behalf, a procedure which was then proscribed by Art. 711 of the Texas Code of Criminal Procedure and Art. 82 of the Texas Penal Code, and later declared violative of the Constitution in Washington v. Texas, 1967, 388 U.S. 14, 87 S.Ct. 1920, 18 L.Ed.2d 1019; (2) he was coerced into signing an involuntary confession; and (3) he was denied his right to take a direct appeal by his trial court's failure to appoint an attorney for appellate purposes


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966